DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-14 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of Traffic condition prediction system.  The system reduces time for establishing a traffic prediction model, thus improving efficiency of predicting traffic condition in the traffic scene.  The system avoids re-establishing the prediction model for the second traffic scene, thus shortening time required for establishing the model, and hence improving efficiency for predicting the traffic condition of the first traffic scene, and improves reliability of using the first prediction model to predict the traffic conditions of the second and third traffic scenes in an efficient manner.  The traffic condition prediction system has a storage for storing a first scene feature of a first traffic scene. A first prediction model predicts traffic condition of the first traffic scene and a surveillance image of a second traffic scene.  A processor is connected to the storage to determine a center of circle in the surveillance image, and determines a first circle based on center of circle and first radius, and extracts first feature points on the surveillance image according to first preset sampling frequency.  The processor generates a second scene feature of the second traffic scene according to first feature points, and determines whether the first scene feature is similar to the second scene feature.  The processor predicts traffic condition of the second traffic scene through the first prediction model, where the first scene feature and the second scene feature are generated in a same way.  The processor may be configured to: determine a center of circle in the surveillance image; determine a first circle based on the center of circle and a first radius; extract a plurality of first feature points on the surveillance image along the circumference of the first circle according to a first preset sampling frequency; generate a second scene feature of the second traffic scene at least according to the plurality of first feature points; determine whether the first scene feature is similar to the second scene feature; and when determining that the first scene feature is similar to the second scene feature, predict at least one vehicle trajectory related to the second traffic scene through the first prediction model, and determine whether the at least one actual vehicle trajectory is similar to the at least one predicted vehicle trajectory; and when determining that the at least one actual vehicle trajectory is similar to the at least one predicted vehicle trajectory, predict the traffic condition of the second traffic scene through the first prediction model. The first scene feature and the second scene feature are generated in a same way.  The traffic condition prediction method comprises steps of predicting a predicted vehicle trajectory related to the second traffic scene through the first prediction model.  The system further determines whether the actual vehicle trajectory is similar to the predicted vehicle trajectory.  When determining that the actual vehicle trajectory is similar to the predicted vehicle trajectory, determining a center of circle in the surveillance image; determining the first circle based on the center of circle and a first radius.  The processor extracts a plurality of first feature points on the surveillance image along the circumference of the first circle according to the first preset sampling frequency.  The processor further generates a second scene feature of the second traffic scene according to the plurality of first feature points.  When the first scene feature is similar to the second scene feature; and when determining that the first scene feature is similar to the second scene feature, predicting the traffic condition of the second traffic scene through the first prediction model.  The first scene feature and the second scene feature are generated in a same way.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Castorena Martinez (US 20200103920 A1), discloses a computing system receive first sensor data including moving objects and multi-modal LiDAR map data wherein the first sensor is calibrated based on a cost function that alternates between LiDAR map point cloud data and LiDAR map ground reflectivity data as input. The computing system can operate the vehicle based on the moving objects.
Consider claim 1, another best reference found during the process of examination,Corona (US 20200053286 A1), discloses a computing system can receive a stabilized image stream, wherein the stabilized image stream is drift-corrected based on determining that an input image stream is stable and then applying drift correction to maintain a stabilized field of view, wherein the field of view is stabilized with respect to the real world. The computing system can operate a vehicle based on determining at least one moving object in the stabilized image stream.
Claims 5 and 11 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 5 and 11 are patentable over related arts.  Claims 2-4, 6-10 and 12-14 variously depend from claims 1, 5 and 11, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689